      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 VICTORIA BRIGHTMAN,                    :
                                        :             20cv4290 (DLC)
                          Plaintiff,    :
                                        :            OPINION AND ORDER
                -v-                     :
                                        :
 PHYSICIAN AFFLIATE GROUP OF NEW YORK, :
 P.C., REGINALD D. ODOM, and NICOLE     :
 DELTS,                                 :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES:

For plaintiff Victoria Brightman:
Michael Farhi
Sandra M. Barsoum
Kates Nussman Ellis Farhi & Earle, LLP
190 Moore Street, Suite 306
Hackensack, NJ 07601

For defendants Physician Affiliate Group of New York, P.C.,
Reginald D. Odom, and Nicole Delts:
Natalie S. Marcus
New York City Law Dept., Office of the Corporation Counsel
100 Church Street
New York, NY 10007

DENISE COTE, District Judge:

     Victoria Brightman worked as a physician assistant at the

Rikers Island jail complex.     She brings suit against her former

employer, Physician Affiliate Group of New York, P.C. (“PAGNY”),

and two PAGNY human resources officials for discrimination and a

hostile work environment, as well as retaliation.         She alleges

that the defendants discriminated against her on the basis of
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 2 of 32



her gender and disability, subjected her to a hostile work

environment on the basis of her gender and disability, and

retaliated against her when she objected to this mistreatment.

The defendants have moved to dismiss many of the plaintiff’s

claims pursuant to Rule 12(b)(6), Fed R. Civ. P.         They have not

moved to dismiss Brightman’s disability discrimination claims,

except for those which they assert are untimely.         For the

following reasons, the motion to dismiss is largely granted.


                               Background

     The following facts are derived from Brightman’s First

Amended Complaint and are assumed to be true.

     Plaintiff Victoria Brightman is a physician assistant.

Shortly after securing her New York physician assistant’s

license in 1992, she began to work as a physician assistant with

New York City Correctional Health Services (“NYC-CHS”) providing

medical care to inmates at the Rikers Island jail complex, and

she worked there until the events giving rise to this

litigation.   NYC-CHS did not employ medical staff directly, but

instead contracted with an outside vendor that employed the

medical professionals who worked at NYC-CHS facilities.          When

NYC-CHS changed vendors, medical staff who wished to continue

their employment with NYC-CHS were expected to apply to the new

vendor, and non-managerial employees such as Brightman were


                                    2
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 3 of 32



automatically hired by each new vendor.       Several vendors

employed Brightman during her tenure at NYC-CHS.         Brightman was

also a member of a union that collectively bargained with the

contract vendor and NYC-CHS regarding the terms and conditions

of employment for NYC-CHS physician assistants.

     On May 3, 2014, Brightman suffered a severe head injury

while working for NYC-CHS on Rikers Island.        At the time, the

NYC-CHS medical services contractor was a company called Corizon

Health, and Brightman was a Corizon Health employee.          As a

result of her head injury, Brightman experienced a cerebral

hemorrhage that left her partially paralyzed and dependent on a

wheelchair and cane for mobility.       Pursuant to the collective

bargaining agreement between her union and her employer, she

took approximately two years of medical leave to recover from

her injuries.

     In May 2016, Brightman sought to return to work.          By that

time, PAGNY had taken over the NYC-CHS contract, and PAGNY

rehired her for a physician assistant position.         Due to her

disability stemming from her workplace injury, Brightman

requested several accommodations from PAGNY’s human resources

department.   She requested permission to use a wheelchair and

another assistive device, the assistance of an escort when

entering and exiting the workplace, pay for eight hours per


                                    3
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 4 of 32



shift (rather than the standard 7.5 hours of pay per shift

awarded to most PAGNY physician assistants) because her

disability made it difficult for her to leave her work area for

a break, and permission to work double shifts to reduce the

number of days she was forced to commute to work.         These

requests were granted, and Brightman returned to work three days

per week.

     In August 2016, Brightman learned that certain male

physician assistants with less experience and seniority than she

had were being paid at a higher hourly rate than she received.

Brightman raised this issue with her union representative and

was directed to address it with PAGNY.       In September 2016,

Brightman met with Natalie Scott, a human resources staffer at

PAGNY, to address this pay disparity.       Her request for increased

pay was denied at that meeting.      She was informed that the male

physician assistants that she had identified were compensated at

a higher rate because they worked in the mental health

department, and she worked in the medical department.          The

published job descriptions and required qualifications for

physician assistants in the medical department and the mental

health department are identical, and physician assistants in

both departments are exposed to the risks of providing medical

care in a correctional setting.


                                    4
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 5 of 32



     Although Brightman was denied a pay increase at her

September 2016 meeting with Scott, she was informed that she

could apply for any vacancy that may arise in the mental health

department.   Unsatisfied with the result of her meeting with

Scott, Brightman met with defendant Reginald Odom, the chief

human resources officer of PAGNY, in November 2016.          Odom

informed her that if she wished to secure a pay increase, she

could apply to a vacancy in the mental health department if a

vacancy arose.

     Between her meeting with Odom in November 2016 and

September 2017, Brightman regularly reviewed the PAGNY website

in search of announcements of physician assistant employment

opportunities in the mental health department.         These efforts

were unsuccessful, as no vacancy was announced.         Brightman then

met again with representatives of PAGNY’S human resources

department in September and October 2017 to express her

frustration with the disparity between her pay and that of less

experienced male physician assistants in the mental health

department.   She was informed that there were no vacant

positions in the mental health department but that any vacancy

would be announced internally.      In November 2017, Brightman

learned that a physician assistant vacancy in the mental health

department had become available, but that it had been


                                    5
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 6 of 32



immediately given to a male PAGNY employee named Jean Luc

Bernard without any internal announcement or competitive

application process.    Bernard had fewer years of seniority at

NYC-CHS than Brightman, but he was married to Diane Novak, the

director of the mental health department at the Rikers Island

branch of NYC-CHS.

     In January 2018, Brightman began to suffer from health

challenges stemming from her 2014 workplace injury, and she

requested medical leave.     The request was approved and Brightman

took medical leave from January to May 2018.        During her medical

leave, Brightman continued to submit complaints to Odom

regarding the pay disparity among NYC-CHS physician assistants.

     On May 9, 2018, Brightman attempted to return to work.

When she arrived at her workplace, however, she was informed

that she had been discharged by PAGNY.       Brightman filed a

grievance with her union regarding her discharge and a grievance

hearing was held on May 23, 2018.       Defendant Nicole Delts,

PAGNY’s Corporate Human Resources Director, attended the

hearing.   At the hearing, Delts made disparaging comments about

Brightman’s disability and her use of a wheelchair.          Brightman’s

grievance was sustained and she was reinstated to employment

effective in June of 2018.




                                    6
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 7 of 32



     After her reinstatement, Brightman returned to work on June

14, 2018.   When she arrived at work, she discovered that the

previously agreed-upon accommodations were not available.

Brightman raised the issue with Delts, and Delts informed her

that the accommodations had been withdrawn and that she would

have to reapply for them by, inter alia, providing medical

documentation.   On June 19, Brightman complained to Odom about

the withdrawal of the accommodations.       PAGNY then agreed to

reinstate some of Brightman’s accommodations, such as her

request to use a wheelchair or cane at work, but denied her

request for the assistance of an escort.        PAGNY also denied her

requests to work double shifts and to work remotely while

providing services via telemedicine.

     On August 9, 2018, Brightman’s hours were reduced

significantly: while she had been scheduled to work twenty-four

hours over the course of three days each week, she was

reassigned to a new schedule that limited her to only eight

hours each Wednesday.    Brightman perceived this schedule change

as retaliatory and made a complaint to Odom regarding the

perceived retaliation and discrimination.        Shortly after her

schedule was changed, Brightman again experienced adverse

effects of her injury, and she requested another medical leave.

She then spent the period between August and November 2018 on


                                    7
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 8 of 32



medical leave.   During this period, she made additional

complaints to Odom regarding perceived discrimination.          While

Brightman was on medical leave, Delts informed her that she

would need to reapply for accommodation of her disability when

she returned to work, and that she would have to resign if she

did not accept a schedule of eight hours per week.

     In late October 2018, Brightman’s doctor cleared her to

return to work, effective November 5, 2018.        Brightman notified

PAGNY and NYC-CHS of her doctor’s decision on October 29, 2018.

She also reiterated her request for the restoration of her

accommodations and assignment to a three-day-per-week work

schedule.   On November 5, Delts informed her that she had been

removed from the work schedule because she had been “AWOL” from

work, and that she would need to undergo a repeat security

clearance and fingerprinting before being authorized to return

to work on Rikers Island.

     Brightman traveled to Rikers Island to undergo

fingerprinting on November 8.      During the fingerprinting

process, Brightman encountered a male colleague, Francisco

Pagero, who was undergoing a repeat security screening process

before being cleared to return to work after a medical leave.

After the screening, Brightman was not cleared to return to work

for the entire month of November.       Pagero also experienced a


                                    8
      Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 9 of 32



delay in being cleared to return to work, but Pagero was paid

for the scheduled shifts that he had been unable to work in

November 2018, and Brightman was not.

     On December 7, 2018, Brightman returned to work on a one-

day-per-week schedule.     Again, she was not offered the

assistance of an escort in accessing her workstation.          In March

2019, Brightman again experienced health difficulties stemming

from her 2014 injury.    She requested, and was granted, medical

leave for the period between March and September 2019.          On May

20, 2019, while Brightman was on medical leave, she was issued a

Corrective Action Memorandum stating that she had received a

verbal warning regarding misconduct, but Brightman was not

informed of this memorandum when it was issued.         On July 11,

2019, while still on medical leave, Brightman participated in a

mandatory training session for PAGNY employees.         During that

session, Dr. Louise Cintron, the managing physician of PAGNY,

told Brightman that she had discussed Brightman’s continued

employment with Delts, and suggested that Brightman “consider

retiring because she had been sick too much.”

     In August 2019, Brightman’s doctor cleared her to return to

work, and Brightman notified the PAGNY human resources

department of her intent to return to work.        Shortly thereafter,

Brightman received an email from Odom informing her that she had


                                    9
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 10 of 32



been discharged for failing to report to work while on medical

leave.

     On October 3, 2019, Brightman filed a complaint with the

Equal Employment Opportunity Commission (“EEOC”), alleging that

PAGNY had discriminated against her.       The EEOC issued her a

right to sue letter on March 11, 2020.       Brightman filed this

case on June 5, 2020.    On October 23, the defendants moved for

partial dismissal of the complaint.       Brightman filed an amended

complaint on November 10, and the defendants again moved for

partial dismissal on December 18.       The motion to dismiss the

amended complaint became fully submitted on February 26, 2021.


                              Discussion

     Brightman alleges claims under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12111 et

seq. (“ADA”); the Equal Pay Act of 1963, 29 U.S.C. § 206(d)

(“EPA”); the Family and Medical Leave Act of 1993, 29 U.S.C. §

2615 (“FMLA”); the New York state Equal Pay Act, N.Y. Labor Law

§ 194 (“NYSEPA”); the New York State Human Rights Law, N.Y.

Exec. Law § 290 et seq. (“NYSHRL”); and the New York City Human

Rights Law, N.Y.C. Admin. Code § 8-101 et seq. (“NYCHRL”).             The

defendants have moved to dismiss Brightman’s sex discrimination

claims under Title VII, the NYSHRL, and the NYCHRL; her hostile


                                   10
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 11 of 32



work environment claims under Title VII; her retaliation claims;

and her EPA and NYSEPA claims.     The defendants have also moved

to dismiss Brightman’s ADA claims to the extent that they

accrued before December 7, 2018.

     When deciding a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), Fed. R. Civ. P., a court

“consider[s] the legal sufficiency of the complaint, taking its

factual allegations to be true and drawing all reasonable

inferences in the plaintiff’s favor.”       Brooklyn Ctr. for

Psychotherapy, Inc. v. Philadelphia Indem. Ins. Co., 955 F.3d

305, 310 (2d Cir. 2020) (citation omitted).        “A complaint will

survive a motion to dismiss so long as it contains sufficient

factual matter to state a claim to relief that is plausible on

its face.”   Mandala v. NTT Data, Inc., 975 F.3d 202, 207 (2d

Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

I.   Statute of Limitations

     The defendants move to dismiss some of Brightman’s claims

on the grounds that they are barred by the statute of

limitations, contending that Brightman’s Title VII and ADA

discrimination, retaliation, and hostile work environment claims

accruing before December 7, 2018, and her EPA claims accruing

before June 8, 2017, are time barred.       For the following



                                   11
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 12 of 32



reasons, the defendants’ motion to dismiss these claims as time

barred is granted, with the exception of defendants’ motion to

dismiss Brightman’s ADA hostile work environment claim as time

barred and their motion to dismiss Brightman’s Title VII claim

to the extent that it stems from alleged pay discrimination that

occurred after October 3, 2017. 1

     A.   Legal Standard

     A Title VII claim will be dismissed as untimely if the

plaintiff has not filed a complaint with the EEOC within 180

days of the alleged unlawful employment practice that violated

Title VII, or filed a complaint with an appropriate state or

local agency within 300 days of the occurrence of the alleged

employment practice.    42 U.S.C. § 2000e-5(e)(1).      The same

limitations period applies to ADA claims.       42 U.S.C. § 12117(a).

     Typically, every discrete adverse employment action that

allegedly violates Title VII or the ADA “gives rise to a

freestanding Title VII [or ADA] claim with its own filing

deadline.”   Chin v. Port Authority of New York & New Jersey, 685




1 In her submission in opposition to the defendants’ motion to
dismiss, Brightman stated that she “withdraws [her] Title VII
hostile work environment claim.” The defendants’ motion to
dismiss that claim will therefore be granted. Brightman’s
submission also does not respond to the defendants’ argument
that her EPA claims accruing before June 8, 2017 are time
barred. Those claims are thus abandoned, and the defendants’
motion to dismiss them is granted.

                                   12
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 13 of 32



F.3d 135, 157 (2d Cir. 2012).     Therefore, where a plaintiff’s

Title VII or ADA claim is premised on “discrete discriminatory

or retaliatory acts such as termination, failure to promote,

denial of transfer, or refusal to hire,” those claims are barred

by the statute of limitations “if they occurred prior to the

300-day period even though they may be related to acts that

occurred within the permissible 300-day period.”        Davis-Garett

v. Urb. Outfitters, Inc., 921 F.3d 30, 42 (2d Cir. 2019)

(quoting National R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

113-14 (2002)).    The so-called “continuing violation doctrine,”

however, provides a limited exception to that general rule.

Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015).         That

doctrine applies to Title VII and ADA claims that “by their

nature accrue only after the plaintiff has been subjected to

some threshold amount of mistreatment,” such as hostile work

environment claims, as well as claims based on “incident[s] of

discrimination in furtherance of an ongoing policy of

discrimination.”   Id. (citation omitted).      Further, a Title VII

or ADA claim alleging discriminatory pay “accrues not only at

the time of the discriminatory decision but also with each

paycheck the victim receives,”     Davis v. Bombardier Transp.

Holdings (USA) Inc., 794 F.3d 266, 269 (2d Cir. 2015) (citing 42

U.S.C. § 2000e–5(e)(3)(A)), and an


                                   13
        Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 14 of 32



        aggrieved person may . . . recover[] back pay for up
        to two years preceding the filing of the charge [with
        the EEOC] where the unlawful employment practices that
        have occurred during the charge filing period are
        similar or related to unlawful employment practices
        with regard to discrimination in compensation that
        occurred outside the time for filing a charge.

42 U.S.C. § 2000e–5(e)(3)(B).

     “Although the statute of limitations is ordinarily an

affirmative defense that must be raised in the answer, a statute

of limitations defense may be decided on” a motion to dismiss

for failure to state a claim pursuant to Rule 12(b)(6), Fed. R.

Civ. P., “if the defense appears on the face of the complaint.”

Connecticut Gen. Life Ins. Co. v. BioHealth Lab'ys, Inc., 988

F.3d 127, 132 (2d Cir. 2021) (citation omitted).

     B.      Application

     Brightman filed her complaint with the EEOC on October 3,

2019.     Therefore, all claims stemming from acts occurring prior

to December 7, 2018 –- 300 days before she filed her complaint

with the EEOC –- are time barred unless an exception applies. 2




2 Under Title VII, a prospective plaintiff has 180 days from the
date of the alleged unlawful employment practice to file a
complaint with the EEOC, or 300 days to file a complaint with a
state or local agency. 42 U.S.C. § 2000e-5. Brightman alleges
in her complaint that she filed a complaint with the EEOC on
October 3, 2019 but does not allege that she filed a complaint
with any state or local agency. Pursuant to a work-sharing
agreement between New York and the federal government, however,
any charge filed with the EEOC is also deemed filed with the
appropriate state agency. See Bray v. New York City Dept. of

                                      14
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 15 of 32



     Brightman argues that her Title VII and ADA discrimination

and retaliation claims accruing before December 7, 2018 are not

time barred because they are subject to the continuing violation

doctrine.   This argument fails.     These claims are premised on

alleged discrete discriminatory and retaliatory acts, and the

continuing violation doctrine may not be invoked to allow

otherwise time barred claims based on discrete acts unless those

acts were committed in furtherance of an ongoing policy of

discrimination.   Brightman does not allege that the defendants

maintained any such policy, so the claims are therefore time

barred.

     Brightman’s ADA hostile work environment claim is not time

barred, however, even to the extent that it stems from events

occurring before December 7, 2018. 3     When considering whether a

defendant may be liable for a hostile work environment, a court

may consider “the entire scope of a hostile work environment

claim, including behavior alleged outside the statutory time

period . . . so long as an act contributing to that hostile

environment takes place within the statutory time period.”

Davis-Garett, 921 F.3d at 42 (quoting Morgan, 536 U.S. at 105)



Educ., No. 11cv7884 (DLC), 2013 WL 3481532, at *8 n.9 (S.D.N.Y.
July 10, 2013). Therefore, the 300 day period applies.

3 As noted above, Brightman voluntarily withdrew her Title VII
hostile work environment claim.

                                   15
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 16 of 32



(emphasis in original).    Brightman alleges that several acts

gave rise to a hostile work environment on the basis of

disability, including the repeated denial of her requests for

accommodations and several comments from supervisors that she

alleges disparaged her on the basis of her disability.         Most of

these acts occurred before December 7, 2018.        But Brightman

alleges at least one act giving rise to her ADA hostile work

environment claim occurred after December 7, 2018 -– Cintron’s

July 11, 2019 comment that encouraged her to consider retiring

because she had been sick too often.

     While that particular comment may not be actionable because

it is “episodic” and not sufficiently “continuous and concerted”

to give rise to hostile work environment liability on its own,

Bentley v. Autozoners, LLC, 935 F.3d 76, 90 (2d Cir. 2019)

(citation omitted), it need not be independently actionable in

order to serve as a basis for a continuing violation that

includes conduct outside of the limitations period.         “[T]he

repeated conduct giving rise to a hostile work environment claim

occurs over a series of days or perhaps years” and “a component

act need not be actionable on its own.”       McGullam v. Cedar

Graphics, Inc., 609 F.3d 70, 77 (2d Cir. 2010) (quoting Morgan,

536 U.S. at 115).   Therefore, Brightman’s ADA hostile work




                                   16
        Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 17 of 32



environment claim is not time barred, even to the extent that it

is premised on events occurring before December 7, 2018. 4

      Brightman’s Title VII pay discrimination claim is not time

barred.     A “new statute of limitations clock” begins “with each

paycheck that reflects” a discriminatory pay decision.            Davis,

794 F.3d at 269.      The pay discrimination claim is dismissed only

to the extent that it seeks damages for pay discrimination

occurring before October 3, 2017, two years before Brightman

filed her EEOC charge.       42 U.S.C. § 2000e-5(e)(3)(B).

II.   Remaining Claims

      A.     Sex Discrimination Claims

      PAGNY, Delts, and Odom have moved to dismiss Brightman’s

sex discrimination claims under Title VII, the NYSHRL, and the

NYCHRL.     The motion to dismiss is granted in part and denied in

part.




4 The defendants have moved to dismiss Brightman’s ADA hostile
work environment claim solely based on the statute of
limitations and did not move to dismiss on the grounds that the
series of events alleged in the complaint fail to state a
hostile work environment claim. This Opinion assumes, without
deciding, that the alleged hostile acts in the complaint
collectively state a hostile work environment claim, and
addresses only whether Brightman’s allegation that she was
subjected to a single hostile comment after December 7, 2018 is
sufficient to survive the motion to dismiss the claim as time
barred.

                                      17
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 18 of 32



            1.    Title VII and NYSHRL Claims

     Title VII prohibits an employer from “discharg[ing] any

individual” or otherwise “discriminat[ing] against any

individual with respect to his compensation, terms, conditions,

or privileges of employment . . . because of such individual’s .

. . sex.”   42 U.S.C. § 2000e-2(a)(1).      The NYSHRL prohibits an

“employer . . . because of an individual's . . . sex” from

“discharg[ing] from employment such individual or . . .

discriminat[ing] against such individual in compensation or in

terms, conditions or privileges of employment.”        N.Y. Exec. Law

§ 296(1)(a).     NYSHRL claims are analyzed “according to the same

standards” used to analyze Title VII claims.        Walsh v. N.Y.C.

Hous. Auth., 828 F.3d 70, 74-75 (2d Cir. 2016) (citation

omitted).

     In order to survive a motion to dismiss in a Title VII or

NYSHRL case, “a plaintiff must plausibly allege that (1) the

employer took adverse action against him and (2) his race,

color, religion, sex, or national origin was a motivating factor

in the employment decision.”     Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 86 (2d Cir. 2015).       In order to plead that

discrimination was a “motivating factor” in an adverse action by

an employer, a plaintiff must plead “facts that directly show

discrimination or facts that indirectly show discrimination by



                                   18
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 19 of 32



giving rise to a plausible inference of discrimination.”          Id.

at 87.   The analysis requires consideration of “the totality of

the relevant facts.”    Id. at 88 (quoting Washington v. Davis,

426 U.S. 229, 242 (1976)).

     Brightman alleges Title VII and NYSHRL sex discrimination

claims arising from three distinct adverse employment actions:

PAGNY’s pay discrimination, 5 her firing on August 14, 2019, and a

November 2018 incident in which she was denied pay for a period

during which she was undergoing security screening after

returning from medical leave while her male colleague Francisco

Pagero was not denied pay for a similar period.        She also

alleges a Title VII claim, but not a NYSHRL claim, arising from

an alleged adverse employment action occurring in November 2017,

in which PAGNY awarded a higher-paying position in the mental

health department to Jean Luc Bernard, a male colleague with

fewer years of experience as a physician assistant.         Brightman’s

Title VII claims stemming from the November 2017 and November

2018 adverse employment actions are time barred.        But since the

statute of limitations for NYSHRL claims is three years, Porter

v. New York University School of Law, 392 F.3d 530, 532 (2d Cir.



5 For the reasons discussed above, the Title VII pay
discrimination claim only survives the defendants’ motion to
dismiss to the extent that it seeks damages for pay
discrimination occurring after October 3, 2017.

                                   19
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 20 of 32



2004), her NYSHRL claim stemming from the November 2018 adverse

employment action is not time barred.

     At the motion to dismiss stage, Brightman plausibly alleges

Title VII and NYSHRL sex discrimination claims arising from pay

discrimination.   A sex discrimination plaintiff may state a

Title VII pay discrimination claim by pleading facts showing

that “she performed equal work for unequal pay,” or by pleading

facts showing that, in any other way, “her employer

discriminated against her with respect to her compensation

because of her sex.”    Lenzi v. Systemax, Inc., 944 F.3d 97, 110

(2d Cir. 2019) (citation omitted).      In her complaint, Brightman

alleges that she was paid at a lower rate than three male

physician assistants in the mental health department, whom she

identifies by name.    She alleges that this pay disparity existed

even though she had more experience as a physician assistant

than those male colleagues and that the job duties and risks

associated with medical practice in the correctional setting are

identical in the medical and mental health departments.          At the

pleading stage, these allegations are sufficient to survive a

motion to dismiss.    While the defendants argue that Brightman’s

male physician assistant colleagues cannot serve as comparators

because they worked in a different department, that is not the

relevant standard.    The standard is whether Brightman was paid


                                   20
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 21 of 32



“less than her male peers who performed equal work,” Lenzi, 944

F.3d at 110, and at the pleading stage, Brightman has plausibly

alleged that she and her male colleagues performed equal work

even though they were assigned to different departments.

Brightman may therefore pursue her Title VII pay discrimination

claim to the extent that it alleges pay discrimination occurring

after October 3, 2017, 6 and her NYSHRL pay discrimination claim

to the extent that it alleges pay discrimination occurring after

October 3, 2016.

     By contrast, Brightman has not plausibly alleged that her

sex was a motivating factor for the November 2018 pay denial or

August 14, 2019 discharge. 7    In both instances, she claims that

she was subjected to an adverse employment action related to her

use of medical leave, while her male colleague Pagero was not

subject to the same adverse employment action despite using

medical leave.   It is true that, “[a]t the pleadings stage, a

plaintiff may . . . allege disparate treatment by pleading the

more favorable treatment of employees not in the protected



6 As discussed above, the claim is time barred to the extent that
it is premised on pay discrimination occurring before October 3,
2017.

7 As noted above, the November 2018 incident may only give rise
to NYSHRL liability because any Title VII claim would be time
barred, while the August 2019 incident can potentially give rise
to both Title VII and NYSHRL liability.

                                   21
        Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 22 of 32



group.”     Farsetta v. Dep't of Veterans Affs., No. 16cv6124

(DLC), 2017 WL 3669561, at *5 (S.D.N.Y. Aug. 24, 2017) (quoting

Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir.

2015)).     But when a plaintiff relies on such a showing, she

“must allege that she was similarly situated in all material

respects to the individuals with whom she seeks to compare

herself.”     Brown v. Daikin Am. Inc., 756 F.3d 219, 230 (2d Cir.

2014) (citation omitted).        “While detailed factual allegations

are not required, a formulaic recitation of the elements of a

cause of action will not do.”        Vega, 801 F.3d at 86 (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     Here, as a basis for her argument that she and Pagero were

similarly situated, Brightman points only to her allegations in

the complaint that Pagero (1) was a “colleague,” (2) took

medical leave, and (3) sought to return to work in November

2018.    The complaint does not allege that Brightman and Pagero

were similarly situated in any other way.          Brightman’s

allegations are thus that she experienced an adverse action and

that a male colleague, who was similarly situated in some

respects but may or may not have been similarly situated in

other material respects, did not.          This cannot, standing alone,

allow for a “reasonable inference that the defendant is liable

for the misconduct alleged.”        Vega, 801 F.3d at 86 (quoting


                                      22
        Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 23 of 32



Iqbal, 556 U.S. at 678).       Brightman’s Title VII and NYSHRL

claims stemming from the November 2018 denial of pay and her

firing must therefore be dismissed.

             2.    NYCHRL Claims

     The NYCHRL prohibits any “employer or an employee or agent

thereof” from “discharg[ing] from employment” any person

“because of . . . gender,” N.Y.C. Admin. Code § 8-107(1)(a)(1),

or “discriminat[ing] against [any] person in compensation or in

terms, conditions or privileges of employment” because of

gender, N.Y.C. Admin. Code § 8-107(1)(a)(3).           The NYCHRL is to

be construed “broadly in favor of discrimination plaintiffs, to

the extent that such a construction is reasonably possible,” and

“federal courts must consider separately whether [conduct] is

actionable under the broader New York City standards” even if

“challenged conduct is not actionable under federal and state

law.”    Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715

F.3d 102, 109 (2d Cir. 2013) (citation omitted).           To state a

claim for discrimination under the NYCHRL, “the plaintiff need

only show differential treatment -- that she is treated ‘less

well’ -- because of” a protected characteristic.           Id. at 110.

NYCHRL claims are subject to a three year statute of

limitations.      N.Y.C Admin. Code § 8-502(d).




                                      23
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 24 of 32



     Brightman alleges that the conduct that violated the NYSHRL

also violated the NYCHRL, and for the reasons discussed above,

the defendants’ motion to dismiss is granted in part.         With

respect to her firing and to PAGNY’s denial of pay during her

November 2018 security screening period, she has not pleaded

facts sufficient to plausibly allege that she was treated less

well because of her gender.     Simply pleading that a male

colleague, who may or may not have been similarly situated, was

treated differently is not enough to plausibly allege that the

differential treatment occurred because of Brightman’s gender.

Her NYCHRL pay discrimination claim, however, survives the

defendants’ motion to dismiss, for the same reasons that

Brightman’s Title VII and NYSHRL pay discrimination claims

survive.   Because the NYCHRL includes a three year statute of

limitations, she may pursue a NYCHRL pay discrimination claim to

the extent that the alleged pay discrimination occurred after

October 3, 2016.

     B.    Equal Pay Claims

     The defendants have moved to dismiss Brightman’s claims

under the EPA and the NYSEPA.     For the following reasons, the

motion to dismiss is largely denied. 8




8 As noted earlier, Brightman does not dispute the defendants’
argument that her EPA claims accruing before June 8, 2017 are

                                   24
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 25 of 32



     The EPA prohibits, with few exceptions, employers from

“discriminat[ing] . . . between employees on the basis of sex by

paying wages to employees . . . at a rate less than the rate at

which [they] pay[] wages to employees of the opposite sex . . .

for equal work,” with equal work defined as “jobs the

performance of which requires equal skill, effort, and

responsibility, and which are performed under similar working

conditions.”   29 U.S.C. § 206(d)(1).      “[T]o prove a violation of

the EPA, a plaintiff must demonstrate that (1) the employer pays

different wages to employees of the opposite sex; (2) the

employees perform equal work on jobs requiring equal skill,

effort, and responsibility; and (3) the jobs are performed under

similar working conditions.”     E.E.O.C. v. Port Auth. of New York

& New Jersey, 768 F.3d 247, 254-55 (2d Cir. 2014) (citation

omitted).   “At the pleading stage . . . a plausible EPA claim

must include sufficient factual matter, accepted as true to

permit the reasonable inference that the relevant employees' job

content was substantially equal.”       Id. at 256 (quoting Iqbal,

556 U.S. at 678).   Federal EPA claims and NYSEPA claims are

analyzed according to the same standards.       Kent v. Papert

Companies, Inc., 309 A.D.2d 234, 246 (1st Dep’t. 2003).




time barred. The defendants’ motion to dismiss them is
therefore granted.

                                   25
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 26 of 32



     The defendants’ motions to dismiss Brightman’s EPA and

NYSEPA claims are denied.     As addressed in the discussion of

Brightman’s claims for pay discrimination under Title VII and

its state and local analogues, Brightman has alleged that she

was paid at a lower rate than three named male colleagues

employed as physician assistants in the mental health

department.   She further alleges that her position as a

physician assistant in the medical department involved similar

job duties and a similar level of workplace risk as the higher-

paying mental health department positions.       While the defendants

argue that her allegations regarding the substantial equivalence

of the medical and mental health department positions are

conclusory and based merely on the shared job title of physician

assistant, this assertion is unavailing.       Her complaint in fact

alleges specific facts regarding the identical job duties and

job risk shared by physician assistants in the medical

department and the mental health department.        These allegations

are sufficient to state a claim.


     C.   Retaliation Claims

     The defendants have moved to dismiss Brightman’s

retaliation claims, which arise under Title VII, the ADA, the

EPA, the NYSHRL, the NYCHRL, and the NYSEPA.        For the following

reasons, the defendants’ motion is granted.

                                   26
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 27 of 32



             1.     Federal and State Law Claims

     In order to survive a motion to dismiss for failure to

state a claim for Title VII retaliation, “the plaintiff must

plausibly allege that: (1) defendants discriminated -- or took

an adverse employment action -- against him, (2) because he has

opposed any unlawful employment practice.”         Vega, 801 F.3d at 90

(citation omitted) (emphasis supplied).        This standard includes

a causation requirement: “a plaintiff must plausibly plead a

connection between the act and his engagement in protected

activity.”    Id.    A causal connection in retaliation claims can

be pleaded either “directly,” by pleading allegations of

“retaliatory animus directed against the plaintiff by the

defendant,” Littlejohn, 795 F.3d at 319 (citation omitted), or

“indirectly by timing: protected activity followed closely in

time by adverse employment action.”        Vega, 801 F.3d at 90.       A

similar analysis is used to evaluate Brightman’s other federal

and state law retaliation claims.        See Widomski v. State

University of New York (SUNY) at Orange, 748 F.3d 471, 476 (2d

Cir. 2014) (ADA); Mullins v. City of New York, 626 F.3d 47, 53

(2d Cir. 2010) (EPA); Kelly v. Howard I. Shapiro & Assocs.

Consulting Eng’rs, P.C., 716 F.3d 10, 14 (2d Cir. 2013)

(NYSHRL); Benzinger v. Lukoil Pan Americas, LLC, 447 F.Supp.3d

99, 130 (S.D.N.Y. 2020) (NYSEPA).



                                    27
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 28 of 32



     The defendants’ motion to dismiss the federal and state law

retaliation claims is granted because, even assuming that she

has plausibly pleaded the other elements of a prima facie

retaliation case, Brightman has not plausibly pleaded a causal

connection between her participation in protected activity and

any adverse employment action.     Brightman’s complaint does not

plead direct evidence of retaliatory animus.        Instead, she

appears to argue that her complaint demonstrates causation by

pleading facts showing that the adverse employment actions

closely followed the protected activity.

     The significant gap in time between her protected activity

and the alleged adverse employment actions, however, weighs

against an inference of causation.      The Second Circuit “has not

imposed a strict time limitation when a retaliation claim relies

exclusively on temporal proximity.”      Agosto v. New York City

Dep't of Educ., 982 F.3d 86, 104 (2d Cir. 2020).        A period of a

few months between the protected activity and the adverse action

may allow for an inference of causation.       Abrams v. Department

of Public Safety, 764 F.3d 244, 254-55 (2d Cir. 2014).         In this

case, however, the gaps between the protected activities and the

adverse employment actions are often too great to allow for an

inference of causation with respect to any of them.         The

plaintiff alleges that she undertook her first protected


                                   28
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 29 of 32



activity in September 2016, when she complained to PAGNY human

resource official Scott about a perceived gender pay disparity.

But she does not allege that she experienced any adverse

employment action until May 9, 2018, nearly two years later,

when she was fired when attempting to return to work. 9

Similarly, the final protected activity alleged in Brightman’s

complaint is her September 2018 complaint to Odom regarding her

perception that PAGNY was discriminating against her.         But she

argues that this September 2018 protected activity can support

an inference that her August 14, 2019 firing was retaliatory.

These significant gaps in time –- among other lengthy gaps

between protected activities and adverse employment actions

described in Brightman’s complaint –- weigh against a finding

that Brightman has pleaded facts producing an inference of

causation.

     Moreover, “[w]here timing is the only basis for a claim of

retaliation, and gradual adverse job actions began well before

the plaintiff had ever engaged in any protected activity, an

inference of retaliation does not arise.”       Slattery v. Swiss

Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001).


9 For the reasons noted above, Brightman’s Title VII and ADA
retaliation claims stemming from alleged retaliatory acts
occurring before December 7, 2018 are time barred. The analysis
of the alleged act of retaliation occurring on May 9, 2018
applies only to Brightman’s EPA and NYSHRL claims.

                                   29
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 30 of 32



Brightman alleges a slew of protected activities, primarily

complaints regarding alleged acts of discrimination to various

PAGNY officials, and a series of adverse actions.         These alleged

protected activities, however, began several years before the

first alleged adverse action occurred.       Once the adverse actions

began, they were largely consistent across the multi-year period

during which Brightman was allegedly subjected to them.          There

is no apparent relationship between the frequency of Brightman’s

protected activities on one hand, and the frequency and severity

of PAGNY’s alleged adverse actions on the other.        This

consistency in conduct by PAGNY, and lack of an apparent

relationship between Brightman’s complaints and PAGNY’s conduct,

precludes the required inference of causation.


            2.   NYCHRL Claim

     The NYCHRL prohibits “retaliat[ion] . . . against any

person because such person has . . . opposed any practice

forbidden” by the NYCHRL.     N.Y.C. Admin. Code § 8-107(7).

Retaliation claims under the NYCHRL are analyzed similarly to

those described above, although the NYCHRL is “slightly more

solicitous of retaliation claims.”      Malena v. Victoria’s Secret

Direct, LLC, 886 F.Supp.2d 349, 362 (S.D.N.Y. 2012) (citation

omitted).   To survive a motion to dismiss a NYCHRL claim,

however, a plaintiff must plead facts giving rise to an

                                   30
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 31 of 32



inference of a causal connection between the plaintiff’s

protected activity and an adverse employment action.         Brightman

has not done so for the reasons described above, and defendants’

motion to dismiss Brightman’s NYCHRL retaliation claim is

therefore granted.


                              Conclusion

     For the reasons stated above, the defendants’ motion to

dismiss is granted in part.     The following claims are dismissed:

  1. retaliation claims under Title VII, the ADA, the EPA, the

     NYSHRL, the NYCHRL, and the NYSEPA;

  2. Title VII hostile work environment claim;

  3. Title VII, NYSHRL, and NYCHRL sex discrimination claims

     arising from adverse actions other than alleged pay

     discrimination;

  4. ADA discrimination claims accruing before December 7, 2018;

     and

  5. EPA claims accruing before June 8, 2017.

     Brightman may proceed with the following claims:

  1. claims alleging pay discrimination in violation of Title

     VII, the NYSHRL, and the NYCHRL;

  2. disability discrimination claims under the ADA that accrued

     on or after December 7, 2018;




                                   31
     Case 1:20-cv-04290-DLC Document 42 Filed 05/19/21 Page 32 of 32



  3. disability discrimination claims under the NYSHRL and

    NYCHRL;

  4. ADA hostile work environment claim;

  5. EPA claim accruing after June 8, 2017;

  6. NYSEPA claim; and

  7. FMLA claim.

Dated:    New York, New York
          May 19, 2021


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   32
